 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDHill Plumbing CompanyandLocal 529,United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIOThe Lane CompanyandLocal 529,United Associationof Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,AFL-CIO.Cases 16-CA-3931, 16-CA-4020, 16-CA-3930, and 16-CA-4019April 30, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn September 21, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had engaged incertain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondents filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in these cases, and hereby adopts onlythose findings, conclusions, and recommendations ofthe Trial Examiner consistent with this Decision andOrder.Lane and Hill are parties to an associationwide con-tract with the Union. The contract requires,inter alia,that the Employer contribute 15 cents per hour workedto a health and welfare fund, and 2 cents per hourworked by journeymen to an apprenticeship trainingfund. Other pertinent provisions of the contract con-cern the use of the Union as a source for skilled work-men and the utilization of a grievance procedure andbinding arbitration for contract disputes. Texas has aright-to-work law and, therefore, the contract does notcontain a union-security clause.The Trial Examiner found that Respondents Laneand Hill had violated Section 8(a)(5) and (1) by: unilat-erally terminating their contracts, refusing to recognizeand bargain with the Union, ceasing to contribute tothe health and welfare and apprenticeship funds, andrefusing to allow inspection of the payroll records. TheRespondents contend that the collective-bargaining190 NLRB No. 45agreement was terminated when the Union oreached it.The Lane CompanyOn December 16, 1969, UnionBusinessRepresenta-tive Suggs told Lane to get rid of hisnonunion em-ployees if he wanted to continue to employ union mem-bers.When Lane refused this request all of his unionemployees quit. Lane testified that he viewed Suggs'demand and the resignation of the union employees asa breach of the contract. In December 1969 Laneceasedmaking payments to the health and welfarefund. He testified that he stopped payment because heno longer employed union members, and he had nevermade payments for his nonunion employees.On March 31, 1970, 3% months after the cessation ofbenefit payments, the Union sent Lane a letter demand-ing that he recognize the Union and apply the contract.The letter also demanded that he make restitution foraccrued payments and that he designate a representa-tive to meet with the Union pursuant to the grievanceprocedure. Lane did not reinstitute payments but hedid designate a representative, William Pakis,' to meetwith the Union. However, no meeting was held be-tween the Union and Lane's representative, and therewas no further resort to the grievance procedures.Shortly thereafter, Lane received another letter fromthe Union, renewing its demands that he make restitu-tion and honor the contract. On May 14, 1970, Lanesent aletter to the Union requesting that it send himthree skilled plumbers for a job on May 18. The Unionsent Lane three plumbers who worked 4% days andthen quit. Suggs had ordered the three plumbers to quitthe job because Lane had "violated the contract." Lanemade contributions to the health and welfare fund forthe time the three plumbers had worked. On May 21,1970, the Union sent a letter to Lane requesting permis-sion to inspect his payroll records. Lane refused.Hill Plumbing CompanyIn October 1969, Hill Plumbing was performingwork at a jobsite where there was a bricklayers strike.A reserved gate2 for Hill's employees was established atthis jobsite. However, the union plumbers employed byHill refused to work there,' or at any of the other Hilljobsites (where there was no picketing). All of Hill'sunion plumbers quit their employment. GarlandSharpless, president of Hill, testified that he consideredthe collective-bargaining agreement terminated whenthe Union breached it by refusing to allow its membersto work for him.The Trial Examiner, contrary to the record, found that Lane had notdesignated a representative.A member of the Laborers Union picketed Hill Plumbing at the re-served gate.The recordoffers no explanationas to why Hill was picketed.There is noprovisionin the contractregarding crossing picket lines. HILL PLUMBING CO.Hill stopped making payments to the health andwelfare fund in October 1969. Hill also stopped makingpayments to the apprenticeship fund in October 1969(after his union apprentice quit), but resumed pay-ments in March 1970 (when he had an apprentice inschool). Sometime in October 1969 Hill was picketedby the Union with signs stating that Hill had violatedthe contract. The record does not reveal how long thepicketing continued, nor does it indicate whether theUnion made any attempts to meet with representativesof Hill. It was not until March 31, 1970, 6 months afterthe employees left, that the Union sent Hill the sameletter that it had sent to Lane. On April 6, 1970, Hillreplied, accusing the Union of having breached thecontract.Hill continued to employ two plumbers named Shel-ton and Rash after October 1969. Suggs testified thatboth of these employees were carried on the unionmembership list, even though they had stopped payingunion dues. The Union claimed that Hill had failed tomake health and welfare payments for the two unionemployees. Neither of these employees testified at thehearing.We cannot determine from the record whetherthese employees still considered themselves unionmembers or whether they had effectively resigned. OnMay 21, 1970, the Union sent Hill a letter requestingthe opportunity to inspect his payroll records. Hill de-nied this request.The Respondents and the Union are parties to ahealth and welfare trust agreement. This trust agree-ment defined the employees eligible for benefits as: (a)members of Local 529, (b) any other employee whosewage rates and working conditions are established bycollective-bargaining agreements between the Unionand the association, and (c) business manager and/orbusiness agents of the Union (contributions paid by theUnion). Hill President Sharpless, who helped to estab-lish the fund, testified that it was established for thebenefit of union employees only. Suggs testified that hewas aware that Hill and Lane had never made healthand welfare payments for their nonunion employees.Furthermore, he stated that there have never been anycontributions made to the health and welfare fund byany employer for its nonunion employees and thatnonunion employees are not covered under the presentbenefit program (except for "travelers").While the health and welfare agreement is nondis-criminatory on its face, it appears that the parties havegiven it a discriminatory application. The testimonyindicates that the Union acquiesced in such an applica-tion. The record is incomplete concerning the practiceof the parties regarding payments to the apprenticeshipfund. The evidence suggests an inference that the ap-prenticeship payments were made pursuant to certainpractices of the parties. However, the record is void ofany indications as to exactly what these practices were.233The duty to bargain collectively imposes an obliga-tion upon the parties not to make any unilateral modifi-cations of the terms of a contract. The short record inthis case indicates that the bargaining history of theparties contains numerous instances in which each ofthem participated in unilateral and bilateral modifica-tions of the collective-bargaining agreement.We can-not determine from the record the exact nature of thesemodifications or whether particular modifications wereunilateral or bilateral. Apparently, the parties have ahistory of following past practices and industry or areapractices as additional qualifications to the basic agree-ment. The record does not contain sufficient evidencefor us to determine what these practices were and what,if any, effect they had upon the bargaining relationshipof the parties. The fact that it took the Union severalmonths before it made any protest to the Respondentsis indicative of the intermittent nature of their relation-ships. Based upon this record we cannot conclude thatthere is a viable relationship between the Respondentsand the Union. Therefore, under all the evidence in thiscase, we find that the General Counsel has not clearlyestablished facts which would justify a conclusion thatthe Respondents have violated Section 8(a)(1) and (5).Accordingly, we dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESWILLIAM W. KAPELL, Trial Examiner: These matters,proceedings under Section 10(b) of the National Labor Rela-tions Act, as amended, herein called the Act, were heard inWaco, Texas, on July 14, 1970,' with all parties participatingpursuant to due notice upon an amended consolidated com-plaint2 issuedby the General Counsel on June 22. Theamended consolidated complaint alleges, in substance, thatHill Plumbing Company and The Lane Company, jointlyreferred to as Respondents, in violation of Section 8(a)(1) and(5) of the Act unilaterally abandoned their separate collec-tive-bargaining contracts with the Union and have refused tocomply with their terms concerning welfare, health, and ap-prenticeship fund payments, and to furnish data to the Unionrelating to wages and hours of work with respect to all em-ployees engaged in plumbing work and to benefit paymentsAll dates hereafter refer to 1970 unless otherwise notedBased upon an original charge and a first amended charge filed in Case16-CA-3930 on Arpil 3 and May 19, respectively, an original charge andfirst amended charge filed in Case 16-CA-3931 on April 3 and May 21,respectively, a charge filed in Case 16-CA-4019 on June 12, and a chargefiled inCase 16-CA-4020 on June 12 All thecharges werefiled by Local529, United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO,hereafter referred to as the Union 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the aforesaid funds. Respondents in their duly filed an-swers deny the commission of any unfair labor practices.All parties were represented and were afforded an oppor-tunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs were received from theGeneral Counsel and Respondents and have been carefullyconsidered. Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.COMMERCEAt all times material herein, Edward B. Lane, Jr., has beenan individual proprietor doing business under the trade nameand style of The Lane Company with offices in Waco, Texas,where he is engaged as a plumbing and heating contractor.During the past 12 months, which period is representative ofall times material herein, Lane in the course and conduct ofhis business operations performed services valued in excess of$50,000 for firms which made sales of their products to cus-tomers located in States other than the State of Texas andwhich sales were valued in excess of $50,000.At all times material herein Hill Plumbing Company, acorporation duly organized under and existing by virtue ofthe laws of the State of Texas, has maintained its principaloffice and place of business in Waco, Texas, where it is en-gaged as a plumbing contractor. During the past 12 months,which period is representative of all times material herein,Hill in the course and conduct of its business operations madepurchases of materials valued in excess of $50,000 from firmslocated in Texas, which firms had received the said materialsdirectly from points and places in States other than the Stateof Texas.Respondents admit, and I find, at all times material herein,that each has been an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondents admit and I find, at all times material herein,that the Union has been a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED VIOLATIONSA. BackgroundOn or about April 4, 1968, Central Texas Plumbing, Heat-ing and Air Conditiong Contractors Association of Waco,Texas, hereafter referred to as the Association, entered intoa collective-bargaining contract with the Union for a termending on March 31, 1971. The contract provides,inter alia,that the Union is the recognized representative for the pur-pose of collective bargaining as to wages, hours, and workingconditions for all employees performing work covered by thecontract, and that, in addition to the specified hourly wagerates for journeymen, 15 cents per hour shall be contributedto a health and welfare fund, and 2 cents per hour worked byjourneymen shall be contributed to an apprenticeship train-ing fund. The collective-bargaining contract and the trustagreements set up pursuant thereto provide that payments tothese funds shall be based upon the number of journeymen-plumbers employed and their hours of work. The health andwelfare trust agreement defines such employees as:(a)A member of the Union; and(b) Any other employee whose wage rates and workingconditions are established by a collective-bargainingagreement or supplement thereto, now or hereafter en-tered into between the Union and the Association.Both Lane and Hill Plumbing are members of the Associationand covered by the collective-bargaining contract and itstrust agreements.B.The Current Facts1.The Lane CompanyPursuant to the Union's collective-bargaining contract,Lane began making payments on October 1, 1968, to theUnion's health and welfare fund. In December 1969 heceased making such contributions because at the time he nolonger employed union members. He testified that his unionemployees quit working for him following an employee meet-ing on December 16, 1969, at which Union Business Repre-sentative Suggs asked him what the nonunion employeeswere doing on his job to which he sarcastically replied thatthey were working. Suggs then allegedly asked him to get ridof the nonunion employees in order to continue having unionemployees work for him.' Lane viewed Suggs' demand asconstituting a breach of their bargaining contract, which jus-tified his refusal to continue making payments to the healthand welfare fund and terminated the contract. He admittedthat his failure to notify the Union to that effect was due toan oversight on his, part. He, however, continued makingpayments to the apprenticeship training fund based on thewages paid to his nonunion employees, and he continued toapply the other provisions of the contract to his nonunionemployees.'Thereafter, Lane received a letter dated March 31 from theUnion demanding recognition, and that he apply their con-tract provisions, including immediate restitution of the requi-site contributions in arrears to the health and welfare fund.The letter also requested that he designate a representative toconfer with union counsel concerning his breach of the con-tract.No payments or designation of a management repre-sentative were made by Lane pursuant to the Union's request.Shortly thereafter Lane received another letter (G.C. Exh.4)from the Union renewing its demand that he make restitutionof all payments which had not been made although requiredby their contract, and that he also implement all other provi-sions of the contract. A day or two later on May 14, Lanerequested in writing that the Union furnish three skilledplumbers to one of his jobs beginning on May 18.5 Pursuantto said request, the Union dispatched three plumber-mem-bers who worked on lane's job for 4% days and then quit. Laneresumed making contributions to the health and welfare fundfor the 43/,days during which the three plumbers worked onhis job, and then again discontinued making such paymentsafter they quit. He discontinued making such payments be-cause he had no other union employees on his payroll and wasunder the impression that health and welfare contributionsinured only to the benefit of the union members, and hetherefore caesed making such payments when he no longeremployed such employees. He, however, continued makingcontributions to the apprenticeship training fund becausethose payments inured to the benefit of the industry.'Ruling was reserved on the admissibility of the foregoing testimony atthe hearing. Such testimony is now admitted over the objections of theGeneral Counsel.°Lane's admissions to that effect made as a Rule 43(b) witness on behalfof the General Counsel are credited despite his later denials when testifyingon his own behalf.'The collective-bargaining contract provided that the Employer, whenin need of employees, notify and use the Unionas a sourcefor positionscovered by the contract. HILL PLUMBING CO.By letter of May 21, the Union requested permission toinspect Lane's payroll records for the preceding 6 months,which would reflect the wages, hours of work, and benefitpayments based on all employees engaged in plumbing workin order to ascertain what contributions were required to bemade to the trust funds. In reply, Lane telephonedBusinessAgent Suggs and advised him that he could not make therequested inspection because it was unnecessary.Prior to stopping payments to the health and welfare fund,Lane offered his employees the option of another health andwelfare insurance plan without notifying the Union.2.The Hill Plumbing CompanyGarland Sharpless, president of Hill Plumbing Company,testified that the Company made payments to the health andwelfare and apprentice training program funds until October17, 1969, which was as long as he continued to employ unionemployess, and that he thereafter felt relieved of any obliga-tion to make such payments because he had terminated thecontract after his union employees quit their jobs. He con-tinued to employ nonunion members and paid them directlythe 15 cents an hour for health and welfare benefits andadvised them to obtain any insurance they desired with it. OnMarch 6 he resumed making payments to the apprenticeshiptraining fund when he hired an apprentice, basing his pay-ments on the work of his nonunion journeymen employees.He applied the terms of the Union's bargaining contract aslong ashe employedunion employees,admitted receivingletters identical and to those sent to Lane demanding pay-ments to the trust funds, and replied only to the Union's letterof March 31 by a letter of April 6 in which he accused theUnion of having breached their contract. He claimed that herefused to continue making contributions to the trust fundsbecause the Union contract was breached when his unionemployees refused to use a separate gate set up for them onone of his jobs where the bricklayers were striking and picket-ing the general contractor6 or work on his unpicketed jobs.He asserted that the Union ordered its members to quit work-ing for him and thereby justified his termination of the con-tract and refusal to continue making contributions to thetrust funds.BusinessAgent Suggs testified that two of his membershave been on the Hill Company payroll continuously sinceOctober 17, 1969,' but that no payments on their behalf weremade to the health and welfare fund, and that Sharplessrefused his request to inspect the payroll records of the Com-pany to ascertain what payments were due to the health andwelfare fund.C. ConclusionsPatently, the parties entered into valid collective-bargain-ing contracts in the early part of 1968, which was subse-quently supplemented by trust agreements for health, wel-fare, and apprentice training plans. These agreements werehonored and implemented by Respondents until the latterpart of 1969 when they refused to continue making the re-quired contributions to the trust funds. Lane contended thathe justifiably terminated his contract and was, therefore, nolonger obligated to make such contributions when Suggs ad-vised him in December 1969 that he would have to get rid of'He, however, admitted that there was a Laborers' picket at the separategate picketing his Company while the Bricklayers were picketing the generalcontractor'Although these employees had stopped paying union dues, they never-theless were carried as members for a period of 12 months from the incep-tion of their arrears pursuant to the union constitution.235his nonunion employees if he wanted to have union em-ployees continue working for him. However, if he was nolonger bound by the contract he failed to explain why hecontinued to apply the other provisions of the contract to hisnonunion employees or why in May he requested the Unionto furnish three plumbers for one of his jobs and then madethe requisite trust fund payments on their behalf. It is alsosignificant to note that at no time did he notify the Union hewas terminating their contract,and he explained his failureto do so merely as an admitted oversight on his part. He alsojustified his unilateral termination of the contract and hisrefusal to make the trust fund payments on the ground thathe was bound to make such payments only as long as heemployed union employees. The bargaining contract, how-ever, provided that he recognized the Union as the bargainingrepresentative ofallhis employees performing work de-scribed in that contract; and the health and welfare trust fundagreement defined the term "employees" on whose behalfcontributions were to be made as both union employees andany other employees covered by the provisions of the collec-tive-bargaining contract. I find that Lane's contentions notonly are inconsistent but also lack substance. If he wished tobe relieved of his contractual and statutory obligations heshould have restored to appropriate legal measures instead oftaking unwarranted unilateral action.Sharpless also asserted that he terminated the contract(without notifying the Union) when the union employees quitworking for the Company.' Sharpless (as well as Lane) con-tended that when the Company no longer employed unionmembers, it was relieved of any contractual obligations tocontribute to the trust funds or of any duty to recognize andbargain with the Union as the exclusive representative of itsemployees. Its unilateral decision to cease contributing to thetrust funds and to terminate the contract and withdrawrecognition of the Union based on what it construed to bejustifiable grounds without resorting to appropriate legalmeasures was no more warranted than what Lane did.'Respondents also attacked the jurisdiction of the Board onthe ground that only the courts have jurisdiction to rule onbreaches of contract. I find no merit in this contention."While it is true that a breach of contract is notipso factoanunfair labor practice, it does not follow from this that wheregiven conduct is of a kind otherwise condemned by the Act,itmust be ruled out as an unfair labor practice simply becauseit happens also to be a breach of contract."C & S Industries,Inc.,158 NLRB 454, 458. Nor, as claimed by Respondents,does the existence of an arbitration provision in a contractprevent the prosecution of an unfair labor practice. "There isno necessary or automatic mutual exclusiveness as betweenthe contract remedy and the unfair labor practice remedy."N.L.R.B. v. Huttig Sash & Door Co., Inc.,377 F.2d 964, 970(C.A. 8). Any doubts as to the jurisdiction of the Board incases involving the interpretation of a labor contract or theexistence of an arbitration provision were definitely dispelledby the Supreme Court inN.L.R.B. v. C & C Plywood Corp.,385 U.S. 421, andN.L.R.B. v. Acme Industrial Co.,385 U.S.432.°It appears that these employees declined to continue working allegedlybecause of labor disputes directly affecting the Company or the jobs onwhich it was involved'Thus, it was held inRay Brooks v N.L.R B,348 U S 96, 103, "If anemployer has doubts about his duty to continue bargaining, it is his responsi-bility to petition the Board for relief, while continuing to bargain in goodfaith at least until the Board has given some indication that his claim hasmerit." 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(d) of the Act defines the phrase "to bargaincollectively" as "the performance of the mutual obligation ofthe employer and the representative of the employees to meet. and confer in good faith with respect to wages, hours andother terms and conditions of employment, or the negotiationof an agreement, or any question arising thereunder ... butsuch obligation does not compel either party to agree to aproposal or require the making of a concession ...... It pro-vides further that where a collective-bargaining agreement isin effect, "the duty to bargain collectively shall also mean thatno party to such contract shall terminate or modify suchcontract" unless he complies with the notice provisions to theother party, offers to meet and confer for the purpose ofnegotiating any changes, and gives timely notification to thespecified Federal and state agencies. A refusal to bargaincollectively as so defined is an unfair labor practice in viola-tion of Section 8(a)(5) of the Act. It is well settled that anemployer violates Section 8(a)(5) when it unilaterally changesthe terms and conditions of employment without giving theunion an appropriate opportunity to bargain about thechange. Changes in the health, welfare, and apprenticeshiptraining terms of the contract herein patiently affected theterms and conditions of employment.N.L.R.B. v.HuttigSash & Door Co., supra.Thus, by refusing to make paymentsto the trust funds for the erroneous reason that they believedthemselves relieved of the obligation to bargain because of theposition taken by their union employees regarding their rightnot to work under certain conditions, Respondents, in effect,thereby withheld from the Union, before they were legallyentitled to do so, the full measure of recognition that wascontractually and statutorily due to the Union. Accordingly,Respondents' refusal to make the payments to the trust fundsthey were obligated to make under the existing agreementsand their termination of those agreements constituted unilat-eral modifications thereof in derogation of and in violation oftheir obligations under Section 8(a)(5) and 8(d) of the Act.St.Louis Cordage Mills,170 NLRB No. 7.Furthermore, with respect to the Union's demand to in-spect Respondents' payroll records to ascertain what pay-ments were due under the trust funds, there can be no ques-tion of their general obligations to provide information thatisneeded by the bargaining representative for the properperformance of its duties.N.L.R.B. v. Truitt Mfg. Co.,351U.S. 149. It, therefore, follows that Respondents' refusals topermit such inspections are also violative of Section 8(a)(5).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of each Respondent set forth in section III,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.Upon the foregoing findings of fact and upon the entirerecord, I make the following:4.By unilaterally terminating their collective-bargainingcontract with the Union, refusing to recognize and bargainwith the Union as the exclusive bargaining representative oftheir employees, or to contribute the contractually requiredpayments to the health and welfare and apprenticeship train-ing trust funds, or to permit inspection of their payrollrecords to ascertain the moneys due to said funds, Respond-ents have engaged in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondents violated Section 8(a)(5)and (1) of the Act, it will be recommended that they berequired to cease and desist therefrom, or from any like orrelated conduct, and to take certain affirmative action de-signed and found necessary to effectuate the policies of theAct.Having found that Respondents violated Section 8(a)(5) ofthe Act, it is recommended that Respondents be ordered torecognize and bargain with the Union; to permit inspectionof their payroll records and to determine the moneys due tothe health and welfare and apprenticeship training trustfunds; and to contribute suchsumsfound to be due to saidtrust funds.RECOMMENDED ORDER10On the foregoing findings of fact and conclusions of lawand the entire record in the cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, it isrecommended that The Lane Company and Hill PlumbingCompany, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withLocal 529, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO; unilaterally modifying or ter-minatingtheir existing collective-bargaining agreement withsaidUnion; refusing to permit inspection of their payrollrecords to ascertain the moneys due to their health and wel-fare trust fund and apprenticeship training program trustfund; or refusing to contribute the contractually requiredcontributions to said funds.(b) In any like or related manner interfering with, restrain-ing, or coercing their employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Recognize and bargain collectively with the aforesaidlabor organization, upon request, contribute the moneys re-quired pursuant to their collective-bargaining agreement,and, upon request, permit inspection of their payroll recordswhich indicate the contributions due to the aforesaid trustfunds.(b) Post at their respective places of business copies of theappropriate attached notice marked "Appendix."" Copies ofCONCLUSIONS OF LAW1.At all times material herein,Respondents have beenengaged in commerce as employers within the meaning ofSection 2(6) and(7) of the Act.2.At all times material herein,the Union has been a labororganization within the meaning of Section2(5) of the Act.3.At all times material herein the Union has been, andcontinuesto be,the exclusive bargaining representative ofRespondents'employees covered by their collective-bargain-ing agreement.10In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THENATIONAL LABOR RELATIONS BOARD." HILL PLUMBING CO.said notice, on forms provided by the Regional Director forRegion 16, after being duly signed by authorized representa-tives of Respondents, shall be posted by them immediatelyupon receipt thereof, and be maintained by them for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by them to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondentshave taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargain coljec-tivelywith Local 529, United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, asthe exclusive bargaining representative of our plumbingemployees.WE WILL NOT refuse to contribute the moneys re-quired pursuant to the health and welfare and appren-ticeshiptrainingtrust funds set up pursuant to the exist-ing collective-bargaining agreement between said Unionand Central Texas Plumbing, Heating and Air Condi-tioning Contractors Association of Waco, Texas.WE WILL NOT refuse inspection, upon request, by theUnion of our payroll records to ascertain the moneys dueto the aforsaid trust funds.WE WILL contribute suchsums asare found to be dueto the aforsaid trust funds.'WE WILL permit inspection of our payroll records bythe Union, upon request.WE WILL NOTunilaterallychange, modify, or termi-nate the terms of our existing collective-bargainingagreementaffecting the terms and working conditions ofany of our employees.WE WILL NOT in any like or related manner interferewith, coerce, or restrain our employees in the exercise oftheir rights under Section 7 of the Act.HILL PLUMBINGCOMPANY(Employer)DatedBy(Representative)(Title)237Thisis anofficial notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room8A24, Federal OfficeBuilding,819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentIWILL NOT refuse to recognize and bargain collec-tively with Local 529, United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, asthe exclusive bargaining representative of my plumbingemployees.IWILL NOT refuse to contribute the moneys requiredpursuant to the health and welfare and apprenticeshiptraining trust funds set up pursuant to the existing col-lective-bargaining agreement between said Union andCentral Texas Plumbing, Heating and Air ConditioningContractors Association of Waco, Texas.IWILL NOT refuse inspection, upon request, by theUnion of my payroll records to ascertain the moneys dueto the aforesaid trust funds.IWILL contribute such sums as are found to be due tothe aforesaid trust funds.IWILL permit inspection of my payroll records by theUnion, upon request.IWILL NOT unilaterally change, modify, or terminatethe terms of my existing collective-bargaining agreementaffecting the terms and working conditions of any of myemployees.IWILL NOT in any like or related manner interferewith, coerce, or restrain my employees in the exercise oftheir rights under Section 7 of the Act.THE LANE COMPANY(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room8A24, Federal Office Building, 819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.